                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 Jennifer J. Selis-Evans,                           Case No. 3:18 CV 2414

                                 Plaintiff,         ORDER ADOPTING
                 -vs-                               REPORT AND RECOMMENDATION

 Commissioner of Social Security,                   JUDGE JACK ZOUHARY

                                 Defendant.



         Plaintiff Jennifer Selis-Evans applied for Social Security disability benefits in 2013 (Doc. 11

at 1).    After denials by the state agency and on reconsideration, Selis-Evans requested an

administrative hearing (id.). The ALJ determined Selis-Evans was not disabled and the Appeals

Council denied her request for review (id. at 1–2). She then filed a Complaint in this Court against

Defendant Commissioner of Social Security (Doc. 1). The Complaint seeks judicial review of the

Commissioner’s determination that Selis-Evans is not entitled to benefits (id. at 2).

         The case was automatically referred to Magistrate Judge Kathleen Burke under Local Civil

Rule 72.2(b)(1) (Non-Doc. Entry 10/18/2018). The Commissioner answered (Doc. 6). Judge Burke

then issued a Report and Recommendation (“R&R”), concluding this Court should affirm the

Commissioner’s denial of benefits (Doc. 11 at 16).

         The R&R states that objections to the R&R are due fourteen days after the date of its service

(id.). The deadline passed, and no objections have been filed. Therefore, having reviewed the R&R,

this Court adopts it in its entirety. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); United

States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981). The Complaint (Doc. 1) is dismissed. Further,
this Court certifies that an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3).

       IT IS SO ORDERED.
                                                        s/ Jack Zouhary
                                                    JACK ZOUHARY
                                                    U. S. DISTRICT JUDGE

                                                    August 29, 2019




                                                2
